 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All production andmaintenance employees at The Dalles, Oregon, plant, excluding labtechnicians, office clerical employees, guards, professional employees,and supervisors as defined in the Act .16[Text of Direction of Election omitted from publication.]19 In view of its contention that the petition is premature,the Employer took the posi-tion that no unit is appropriate.This position is rejected.No other objection to thecomposition of the unit was advanced.Central Massachusetts Joint Board,TextileWorkers Union ofAmerica,AFL-CIOandChas. Weinstein Company,Inc.CaseNo. 1-CB-418.April 3, 1959DECISION AND ORDEROn October 31, 1958, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.The Trial Exam-iner also found that the Respondent had not engaged in other unfairlabor practices and recommended dismissal of the complaint withrespect thereto.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the exceptions and briefs, and the entirerecord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following addi-tions.The Trial Examiner found various incidents which occurred dur-ing the course of the Respondent's strike against the Employer con-sisting of assaults, threats, and the blocking of ingress and egress,responsibility for which he attributed to the Respondent, to haveconstituted activity violative of Section 8(b) (1) (A) of the Act.Weadopt these findings.123 NLRB No. 72. CENTRAL MASSACHUSETTS JOINT BOARD591.In addition to these incidents which are fully detailed in the Inter-mediate Report, we find the following activities also to have fallenwithin the proscription of Section 8(b) (1) (A) of the Act.(a)During the month of September 1958, employee Skerry wasassaulted by an unidentified picket as she was proceeding throughthe Respondent's picket line to the Employer's premises at 8 a.m.This assault was committed in the presence of Loretta Giguere who,the Trial Examiner correctly determined was an agent of the Re-spondent.Giguere did not repudiate this attack by the unidentifiedpicket.Indeed, Skerry fell victim to an assault by Giguere duringthis same period under similar circumstances.Thus, we find theRespondent responsible for the assault upon Skerry.l(b)On or about September 1, 1958, as she was entering the,Employer's plant at 8 a.m., employee Agnes Harris was tripped bystriker Jenny Korszowy who was engaged in picket-line activity.(c) In the second or third week of September 1958 while attempt-ing to enter the Employer's plant, Skerry was "caught in the mid-dle" of the picket line and was pinched in the thigh by picket PhoebePolinski.We attribute responsibility for these latter two assaults to theRespondent.By his own testimony, Respondent's business agent,.Ralph Coderre, who assisted in the conduct of the picketing, reportedto the picket line every day from the latter part of August 1958 to,the conclusion of the strike, a period of time which encompassed theabove-described incidents.Coderre participated in the picketing atthe plant entrance as the nonstriking employees approached andcrossed the picket line each morning.As the Trial Examiner found,the maximum number of pickets during the month of September didnot exceed 22; the pickets walked in a circle, single file.We conclude, under these circumstances, that Coderre, a partici-pating picket, upon whom rested the responsibility to maintain anorderly picket line, could hardly have been unaware of these assaultsupon employees as they sought to exercise their right to work behindthe Respondent's picket line. In view of Coderre's failure to repudi-ate the misconduct, the Respondent is liable therefor.2We find that the Respondent restrained and coerced employees inviolation of Section 8(b) (1) (A) of the Act by the acts describedabove as well as the acts found to be violative by the Trial Examiner,which we have adopted.3iSeeDallas General Drivers,Warehousemen & Helpers, Local No. 745, AFL-CIO(AssociatedWholesale Grocery of Dallas, Inc.),118 NLRB 1251, 1256.,'District 50,United Mine Workers of America (Tungsten Mining Corporation),106NLRB 903, enfd. March 18, 1954 (C.A. 4).3Although, under the circumstances of this case, we have adopted the Trial Examiner'sfindings and conclusions concerning the use of vile and obscene language by strikers and .592DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Central Massa-chusetts Joint Board, Textile Workers Union of America, AFL-CIO,its officers, agents, successors, and assigns, shall:1.Cease and desist from restraining or coercing the employees ofChas.Weinstein Company, Inc., by assaulting or threatening toassault supervisors or officials of the Company, by obstructing orimpeding employees from entering or leaving the Company's plant,by assaulting or threatening to assault employees because they refuseto strike, or in any other manner restraining or coercing the em-ployees of Chas.Weinstein Company, Inc., in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at its offices in Worcester, Massachusetts, copies of thenotice attached hereto marked "Appendix."'Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the First Region signedcopies of the said notice for posting, Chas. Feinstein Company, Inc.,willing, at the Company's establishment in Worcester, Massachu-setts.(c)Notify the Regional Director for the First Region in writing,within 10 days from the date of this Order, as to what steps it hastaken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges other violations of Section 8(b) (1) (A)of the Act not found herein.nonstrikers in or about the picket line, nothing in this decision is to be understood ascondoning the use of such language in connection with picketing activities.In view of our findings of violations herein, we do not find it necessary to pass uponthe General Counsel's contention that the Respondent is responsible for all picket-lineactivity because of its "authorization of the picket line."4In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." CENTRAL MASSACHUSETTS JOINT BOARDAPPENDIX593NOTICE TO ALL OUR MEMBERS, OFFICERS, REPRESENTATIVES, ANDAGENTS AND TO ALL EMPLOYEES OF GRAS. 1VEINSTEIN COMPANY, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :IVVEWILL NOT restrain or coerce the employees of Chas. Wein-steinCompany, Inc., by assaulting or threatening to assaultsupervisors or officials of the Company, by obstructing or im-peding employees from entering or leaving the Company's plant,by assaulting or threatening to assault employees because theyrefuse to strike, or in any other manner restrain or coerce theemployees of the said employer in the exercise of the rightsguaranteed in Section 7 of the National Labor Relations Act.CENTRAL MASSACHUSETTS JOINT BOARD,TEXTILEWORKERSUNION OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTThis case involves allegations that Central Massachusetts Joint Board, TextileWorkers Union of America, AFL-CIO, Worcester, Massachusetts, herein calledtheRespondent, has since about March 3, 1957, restrained and coerced theemployees of Chas. Weinstein Company, Inc., the Charging Party, herein calledtheCompany. It is alleged that this conduct violated Section 8(b) (1) (A) oftheNational Labor Relations Act, as amended (61 Stat. 136), herein called theAct.After the filing of a complaint by the General Counsel,' the Respondentfiledan answer denying that it had engaged in any unfair labor practices, andsetting up certain affirmative defenses, which will be discussed at greater lengthbelow.A hearing was held before me in Worcester, Massachusetts, from January27 to 30, 1958, inclusive.All parties were represented and participated fully inthe hearing.By agreement of all parties, the Trial Examiner, accompanied byrepresentatives of the Respondent and the General Counsel, viewed the exteriorof the Company's plant.During the course of the hearing, the Respondent madeseveralmotions to dismiss portions of the complaint.Rulings on some of thesemotions were reserved.They are now disposed of in accordance with the con-clusions and recommendations herein.After the close of the hearing, the GeneralCounsel and the Respondent filed briefs, which have been duly considered.Upon the entire record in this case, from my observation of the exterior of thepremises involved, and from my observation of the witnesses, I make the following:FINDINGS OF FACTThere is no dispute, and it is found, that the Company is, and at all materialtimes has been, engaged in commerce within the meaning of the Act and its1 The designation "General Counsel" includes the General Counsel of the NationalLabor Relations Board and his representatives at the hearing.508 889-60-vol. 123-39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDoperationsmeet the Board's jurisdictional standard,2and the Respondent is, andat all material times has been,a labor organization within the meaning of the Act.A. The plant involvedAt the outset,itmight be helpful to describe briefly the place where the eventsoccurred which gave rise to this controversy.At all material times, the Company has been a tenant in two connected build-ings at the corner of Oxford and Austin Streets in Worcester,Massachusetts.Atthe beginning of the events described below,there were two other tenants in thebuilding;at the end there was only one other tenant, one having moved out inthe interim.One building is a four-story brick building;the other has one brick and threewooden walls.Together,the buildings extend about 30 to 40 feet along OxfordStreet, and about 150 to 300 feet along Austin Street to an alley.The mainentrance to both buildings is a recessed door on Oxford Street about 3'/z feetwide.3This door opens outward; to enter it from the street,it is necessary tostep back when opening it.The sidewalk on Oxford Street in front of the doorisapproximately 10 feet wide.There is a loading platform in the rear of thepremises,with access to Austin Street by way of the alley mentioned above whichisabout 30 to 40 feet long.A mailbox is located at the corner of Austin andOxford Streets on the same side of the street as the plant.B. Conduct of the picketinggenerallyImmediately prior to March4, 1957, theCompany employed approximately 80employees on 3 shifts.On March 4,4theRespondent called a strike of theCompany's employees and placed pickets at the Company's plant.The strike andpicketing lasted untilNovember22.The Companycontinued its operationsthroughout the strike.Some of the employees joined the strike, while otherscontinued to cross the picket line and go to work.The Companyrecalled someformer employees to work during the strike,and also hired some new employees.5Felix P. Damore,director-financial secretary of the Respondent,was presentin the vicinity of the plant on March 4 and on a number of occasions thereafter.So was Kenneth Hutchins,a business agent of the Respondent,who was in chargeof the picketing.6Hutchins was assisted in this task from time to time by twoother business agents of the Respondent,Ralph Coderre and Theodore Filteau.This arrangement continued through October, after which Hutchins left the Re-spondent's employ.The record does not show who was in charge of the picketingafterHutchins'departure.Some pickets at times wore blue armbands bearing theletters "TWUA-CIO"and beneath,in smaller letters,theword"Picket."Some also carried signs, butthe record does not reveal the wording of the signs.The picketing usually commenced in front ofthe OxfordStreet entrance to theplant atabout 7:45a.m.The pickets walked in a circle single file taking up amajor portion of the width of the sidewalk.The length of the picket line variedfrom about 5 to about 20 feet.Most of the nonstrikers''usually entered theaThe Company is a Massachusetts corporation,with its sole place of business inWorcester,Massachusetts.It is engaged in spinning yarn for the sweater trade. Itsannual sales to customers outside the Commonwealth of Massachusetts exceed $50,000 invalue.The Board has previously found the Company to have been engaged in commerce.Charles Weinstein Co., Inc.,Case No. 1-RC-4597, issued September 7, 1956(unpublished).3The Oxford Street entrance is also used by employees of other ten-ants of the building.The evidence is conflicting as to whether or not the Austin Street door,sometimesreferred to in the record as "the green door,"was in use during the time involved herein.I deem it unnecessaryto resolve this conflict.4All dates herein refer to the year 1957,unless otherwise noted.5Max Kaufman,a nonstriking employee, testified that "around 10 to 12"employeesworked during the strike.Charles Weinstein,the Company's vice president,testified that"about 25 to 30" employees were working in mid-September.6 The finding that Damore and Hutchins were 'present on March 41s based on Kaufman'suncontradicted and credited testimony.7As used herein,the term "nonstrikers"includes employees of the Company workingwhen the strike began who continued to do so during the strike,former employees notworking when the strike began who were recalled to work during the strike,and newemployees hired for the first time during the strike. CENTRAL MASSACHUSETTS JOINT BOARD595plant between 7:45 and 8:05 a.m. Some went "through" the picket line (that is,crossed into the center of the circle of pickets and then crossed out again on theopposite side)while others went "around" it (that is, reached the entrance bygoing between the circle of pickets and the building wall).About 8:15 or 8:30a.m. the pickets usually ceased their circular walking and stood around on thepavement or sat on the steps of nearby houses.When a truck approached thealley leading to the loading platform, or when the Company's truck was leavingthe alley, a picket line was formed on Austin Street near the truck entrance.Sometimes the pickets talked to the drivers of incoming trucks.On some occasionsthere were two shifts of pickets present at the plant.From March 19 until the end of the strike, there were probably no more than12 pickets on the line at the same time, except for September 13, 16, and 17.On those 3 days, the picket line was augmented from about 7:45 to about 8:10 a.m.by the addition of approximately 10 male employees of another firm.At first the nonstrikers entered the plant in the mornings singly or in smallgroups.However, in September they frequently gathered on Oxford Street acrossfrom the main entrance just before 8 a.m., and then went into the plant as agroup, single file.On these occasions either Wallace Laythe, a supervisor em-ployed by the Company, or Charles Weinstein, the Company's vice president, heldthe front door open as the nonstrikers entered. In at least one instance, probablyon September 17, Weinstein directed that this procedure be used, and personallyled a group of about 15 nonstrikers through the picket line and into the plant.During the entire strike Louis R. Brotherton, a police officer of the city ofWorcester,was assigned to the Company's plant on his duty days, except onweekends when the plant was not in operation.Brotherton, in uniform, arrivedin a police patrol car at approximately 7:20 a.m. each morning and parked the carusually on Austin Street, at the corner of Oxford Street, across from the plant.He remained seated in the car most of the time he was there. From this position,Brotherton was able to observe the Oxford Street entrance to the plant but hisback was toward the alley referred to above.After the first week of the strike, Brotherton remained there only until about8:30 a.m., but drove past the plant every hour thereafter until 2:30 p.m.At thattime, he returned and remained until relieved by another police officer at 3:15 p.m.Weinstein and some of the nonstrikers telephoned to the police station numeroustimes for "protection."Some of the strikers also complained to the police severaltimes that objects were being thrown at them.Brotherton testified that fromtime to time while he was away from the plant he received radio calls from policeheadquarters advising him of "trouble" at the plant and directing him to returnthere to investigate but that "when I got there I didn't see any trouble."Weinsteinfiled two complaints with the police against pickets, and Coderre complained tothe police once againstWeinstein.None of these complaints resulted in aconviction.The charge herein was filed by the Company on September 19, while the strikewas still in progress.The only issue herein is whether or not the Respondentrestrained or coerced any of the Company's employees or applicants for employ-ment from March 19 8 to the end of the strike-a period slightly in excess of8months.C. Threats and assaultsThe complaint as amended alleges, and the answer denies, that from on oraboutMarch 19 the Respondent restrained and coerced the Company's employeesby "threatening to inflict and inflicting bodily injury to certain of[the Company's]officers, employees and applicants for employment and/or members of theirfamilies, and private citizens 9 in furtherance of its strike" against the Company.At the hearing, the Respondent orally requested a bill of particulars, which theGeneral Counsel promptly submitted orally upon the record.The individualeventswillbe discussed herein in the order given by the General Counsel insupplying his bill of particulars.s Tho charge was served upon the Respondent on September 19, hence events prior toMarch 19 are barred by the 6 months' limitation contained in Section 10(b) of the Act.Moreover, at the hearing the General Counsel amended the complaint by striking the date"March 3, 1957" and substituting therefor the date "March 19, 1957."aThe words "and private citizens," were stricken at the close of the General Counsel'scase-in-chief. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Muir's threat to KaufmanThe bill of particulars states that "during the month of April, Edward Muirthreatened an employee on or about 8 a.m." at the Company's plant.Max Kauf-man, a nonstriker who was a witness for the General Counsel, testified that hedrove to work every day, and parked his automobile on Austin Street.Hefurther testified that at about 8 a.m. one morning in April or early May he waswalking alone on Austin Street on the side of the plant, that when he was 50 or 60feet from the corner of Austin and Oxford Streets he encountered Edward Muir,a striker, and that Muir said to him: "You fucken Jew, if you ever leave yourcar outside, out in the street, it will be just too bad for you."Kaufman alsotestified that at the time this remark was made he was 90 or 100 feet away fromthe picket line, which was around the corner on Oxford Street, that he neverreported the incident to the police but that he did report it to Weinstein.Muirdid not testify.'°Based upon Kaufman's credited and uncontradicted testimony, I am convincedthat the incident took place substantially as related by him. It is therefore foundthat about 8 a.m. in April 11 Muir threatened Kaufman with damage to Kaufman'spersonal property because Kaufman was engaging in his protected right not tojoin the strike.It is further found that this threat was accompanied by vile andinsulting language, and that it occurred beyond the sight or hearing of picketson the picket line.2.Robichaud's alleged threat to an employee loading a truckThe bill of particulars states that "during the month of August, Anna Robichaudthreatened and [sic] employee who was loading a truck" at the Company's plant.There is no testimony relating to any such incident, nor does the General Counselmention it in his brief.12 It will therefore be ignored.3.Robichaud's attack upon MalowanyThe bill of particulars states that "during the month of August or September,Anna Robichaud hit one of the employees as the employee was going throughthe picket line to work" at the Company's plant.Mary Malowany, a nonstrikerhired for the first time during the strike, testified as a witness for the GeneralCounsel substantially as follows:On September 13, at about 8 a.m., she wenttowork carrying an umbrella.After proceeding through the picket line, she wasstruck on the back of the right shoulder as she was entering the door. She turnedaround and saw that it was Anna Robichaud, a picket, who had hit her. Shedid not report the incident to the police.As a result of the injury she had avisible bruise which lasted about 6 weeks, and went home early from work thatday "because I didn't feel too good."However, she resumed work on the nextworkday and did not consult a physician in the matter but merely applied hottowels and liniment.Max Kaufman, another nonstriker who was a witness fortheGeneral Counsel, testified that on September 13 at about 8 a.m. as he wascrossing Oxford Street to go into the plant, he saw Malowany crossing the pave-ment ahead of him walking toward the door, that Robichaud was walking in thepicket line, that when Robichaud reached a point behind Malowany, facingher back, Robichaud raised her irght hand with her fist clenched and struckMalowany on the right-hand side of her back.On cross-examination hefurther testified that Malowany cried out "Ouch" or "Ow," that Robichaud "madea remark about a Jew" and that Coderre was present on the picket line at thetime.Alice Skerry, a former employee recalled to work during the strike, was10 There was hearsay testimony that Muir went to California long before the hearing.It is true that hearsay testimony which is received without objection is entitled to "beconsidered and given its natural probative effect."Diaz v. U.S.,223 U.S. 442, 450.But,standing alone as it does, it cannot support a finding that Muir was unavailable.Thus,there is no evidence that the Respondent attempted to serve a subpena on him, no requestwas made to take his deposition, and the Respondent has not shown that his presentwhereabouts is unknown.11Kaufman was laid off from work during the first 2 weeks of May. The incident withMuir therefore must have taken place in April rather than in early May.At oral argument, the General Counsel stated that he believed that Kauman hadtestified to a threat made to him by picket Anna Robichaud while he wasloadinga truckin August.A search of the recordfails to uncover any such testimony. CENTRAL MASSACHUSETTS JOINT BOARD597also a witness for the General Counsel. She testified that in about the third weekin September Malowany was in back of her as they went through the picket line,that she heard Malowany yell "Ouch," and that after that Malowany "had anawful lot of difficulty working for about 6 weeks with her arm." Brotherton, awitness for the Respondent, described his tour of duty at the Company's plant as"a nice vacation for me" and testified that there was "no trouble at all."Damore,another witness for the Respondent, stated that the picketing was "conducted verypeacefully."Coderre, also a witness for the Respondent, denied that he sawRobichaud hit any employee going through the picket line in August or September.Robichaud did not testify, and the Respondent did not explain its failure to callher to the witness stand.In view of the unexplained failure of Robichaud to deny Malowany's testimony,and the corroboration of Kaufman and Skerry, I find that the incident occurredsubstantially as related by Malowany.13This is not to discredit the testimony ofBrotherton or Damore, for it is quite possible that the assault on Malowany couldhave occurred without their knowledge. It is accordingly found that, on Septem-ber 13 at about 8 a.m., Robichaud, a picket, inflicted bodily injury on Malowany,a nonstriker, on the picket line near the entrance to the plant, because Malowanywas exercising her protected right to refrain from striking.Although I creditCoderre's limited denial that he personally actually witnessed the assault, it issignificantthat he was not asked if he had heard Malowany's outcry. In view ofKaufman's testimony, it is further found that Coderre was present on the picketlinewhen this attack took place.4.The threats to Skerry and MalowanyThe bill of particulars states that "during.August or September LorettaGiguere, Phoebe Polinski, and Anna Robichaud and other employees threatenedemployees and those seeking work with physical violence if they entered theplant."Skerry testified that she first reported to work at 11 a.m. on the Fridaybefore Labor Day, which was August 30.According to Skerry, as she walkeddownhill on Oxford Street toward the plant entrance, she noticed four unidentifiedwomen leaning on the mailbox at the corner of Oxford and Austin Streets about35 feet on the other side of the entrance.As Skerry reached a point about 5 feetfrom the entrance, these four women yelled at her: "Hey there, youcan't go inthere.Get out of there," and ran uphill toward Skerry. Skerry slowed her pace,reached the door, stepped back, opened the door, and entered the plant.As sheentered, she "heard them right behind" her.They did not follow her in. Skerryfurther testified to another event during the third week in September, as follows:Skerry arrived across the street from the plant entrance after the other nonstrikers.had gone in.Giguere, Polinski, Robichaud "and a couple of men . . . [who]didn't work for" the Company called out to her: "You'd better not come acrossthe street because, if you do, we'll get you. If you come over on this side of thestreetwe'llfix you.You'd better go home." Skerry crossed the street andproceeded "half way through" the picket line.At this point an unidentified manabout 21 years of age "pinned me right up against the wall.with his wholebody.He held me right up against the wall, pressed me with his body."Whiledoing so, the man told Skerry: "If you know what's good for you, you'll get outof here and go home. You'd better get a cab and go home." Skerry replied:"Get off of me," pushed the man away, and went into the plant. Although therewas a police officer nearby, Skerry did not complain to him about the incident.Both Polinski and Giguere denied that they were in the vicinity of the plant atabout 11 a.m. on the morning Skerry first resumed working for the Company, andboth denied chasing Skerry on the street near the plant.They both also deniedthreatening any nonstriker with violence.Coderre testified that he never heardPolinski or Giguere threaten anyone entering the plant.As mentioned above,Brotherton and Damore described the picketing as peaceful.Robichaud did nottestify.I am convinced that these events took place substantially as related by Skerry.With regard to the incident of August 30, the testimony of Polinski and Giguerethat they were not present does not contradict that of Skerry, for Skerry did notidentify them as being present on that occasion. It is accordingly found that atabout 11 a.m. on August 30 Skerry, a nonstriker, was chased and threatened withbodily harm by four unidentified womenas she wasabout to enter the plant.131 consider Malowany's testimony that the bruise remained visible for about 6 weeksas somewhat exaggerated. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe general denials of Brotherton, Damore, and Coderre do not necessarilymilitate against Skerry's version of the second incident described by her.Thegeneral denials of Polinski and Giguere did not impress me as sincere, and arenot credited.It is accordingly found that during the third week in SeptemberasSkerrywas entering the plant, she was threatened with bodily harm byRobichaud, Polinski,Giguere, and some unidentified male pickets, acting inconcert, and that her progress into the plant was physically obstructed by a malepicket about 21 years of age, otherwise unidentified. It is further found that theincident occurred on the picket line, and that Skerry was subjected to this treat-ment because she was engaging in her protected right not to strike.Malowany testified that sometime in September she was walking alone alongAustin Street toward the plant, that she saw Robichaud and Polinski near themailbox at the corner of Austin and Oxford Streets, and that when Malowany wasstillabout 10 to 40 feet from the corner Robichaud and Polinski came towardher and said she "should keep away," calling her a "dirty Jew," a "Christ killer"a "son of a bitch" and a "bastard."Malowany further testified that Robichaudand Polinski repeated their conduct toward her I or 2 weeks later.Malowanyfurther testified that she herself weighs 125 pounds, that Robichaud weighs 180 to190 pounds, and that Polinski weighs approximately 200 pounds.As mentionedabove, Polinski denied that she threatened any nonstriker and Robichaud did nottestify.I find that the first of the two allegedly identical incidents took place substan-tially as related by Malowany. It is accordingly found that, in September onAustin Street near the plant, Robichaud and Polinski (women considerably heavierthanMalowany), acting concertedly, threatenedMalowany with physical harmif she persisted in exercising her right to refrain from striking, and accompaniedthe threat with vile and insulting language.Did this threat take place whileRobichaud and Polinski were picketing? I believe not.Robichaud lived on AustinStreet, near the plant.Moreover, Malowany testified that Robichaud and Polinskiwere alone at the time on Austin Street. It is accordingly found that the threatdid not take place in the context of picketing, or within the sight or hearing of apicket line.14With regard to the alleged repetition of the incident 1 or 2 weeks later, Malo-wany's testimony was vague, indefinite, and sketchy.No finding will thereforebe made regarding the repetition. In any event, such a finding would merely becumulative and could have no effect upon the remedy hereinafter recommended.5.The assaults of Giguere and Polinski upon SkerryThe bill of particulars states: "During the month of September Loretta Giguereassaulted employees going to work on or about 8 a.m." at the Company's plant,and:"During the month of September Phoebe Polinski also assaulted employeesgoing to work on or about 8 a.m." at the Company's plant. Skerry testified thatin the second or third week in September, she went through the picket line and"got caught in the middle of it," and that Polinski, who was in the picket line,stepped toward her, reached out, "grabbed my thigh and twisted it, pinched it."Skerry further testified that, when she was "trapped in the center of the circle," apolice officer was 5 to 7 feet away, that nonstriker Agnes Harris who was in theplant stuck her head out the window, "shouted real loud" to the police officer:"Hey, officer, can't you see what's going on down there?Why don't you do some-thing about that?" but that the police officer "just put his hands on his hip andlooked down the street, . . . turned his back on us." Skerry further testified that2 days later she "received the same treatment" from Giguere "on the oppositethigh," and that as a result she "had bruises about the size of ... a silver dollar,"the first of which "got very red" but later turned blue. Skerry also testified thatshe showed her bruises "to the girls in the factory . . . as soon as I got into thefactory."Harris testified that in the summer, probably in September, she waslooking out a window of the plant, that she saw Skerry crossing the picket lineand a police officer "down in the car," that she said: "Officer, what's the matterwith you?Can't you see what's going on down there?" but that the officer"didn't pay attention, and he didn't even look."Malowany testified that Skerryshowed her a mark on her thigh in September or October. She admitted that sheand Skerry came to work every day, rain or shine, carrying an umbrella.Gigueredenied that she ever pinched Skerry's thigh.Polinskialsodenied pinchingSkerry's thigh, adding: "I couldn't have got close enough to pinch her if I tried.1* In describing this incident in his brief, the General Counsel states that Robichaudand Polinski "left the picketline and metMrs. Malowany." CENTRAL MASSACHUSETTS JOINT BOARD599She always had that umbrella . . . I never touched that woman. . . . I didn't wantto get hit with the umbrella and I didn't take the chance, I wouldn't even try."Coderre testified that he never saw either Giguere or Polinski assault anybody.The testimony of Brotherton and Damore that the picketing was peaceful hasbeen mentioned above.Based on my observation of the witnesses concerned, I do not credit the denialsof Polinski and Giguere; instead, I credit Skerry's version, as corroborated byMalowany.15 It is accordingly found that, in the second or third week of Septem-ber,picketsPolinski and Giguere each separately, and on different occasions,inflicted bodily injury upon nonstriker Skerry as she was going through the picketline, because she exercised her protected right to refrain from striking.6.The alleged threats by Polinski and GiguereThe bill of particulars states: "During the month of October Phoebe Polinskiand Loretta Giguere threatened employees on or about8 a.m. asthey were goingtowork" at the Company's plant.The record does not contain any evidenceregarding threats by either Polinski or Giguere in October, nor are any threats inOctober mentioned in the General Counsel's brief.The Respondent's motion todismiss this allegation,upon which ruling was reserved at the hearing, is nowgranted.7.The assaults upon AspinallThe bill of particulars states: "During the month of March, a picket by thename of Stella . . . hit one of the employees as the employee was going to work"at the Company's plant.AngelinaAspinall,who has been employed by theCompany "since the month of March on and off, was a witness for the GeneralCounsel.She testified that she lives on the corner of Oxford and Austin Streets.opposite the plant, and that in March she "was walking up the road to go to workand this Stella Henry gave me a push, and I went against the building. I didn'tget hurt."Henry did not testify.Assuming that this incident occurred as related by Aspinall, there is no showingthat it took place on or after March 19, the cutoff date for the 6-month limitationof Section 10(b) of the Act.Accordingly, the Respondent's motion to dismissthis allegation, upon which ruling was reserved at the hearing, is now granted.The bill of particulars also states: "During the month of April on or about8 a.m. one of the employees going to work was assaulted by one of the men onthe picket line" at the Company's plant.Aspinall testified that in April as shewas going into the plant at about 7 a.m., a man approached her from the leftand gave her "a good shove" on her left arm with his right arm, that she toldtheman: "You stop pushing me," and that she then went inside the plant.Aspinall further testified that she had no visible bruise as a result of this incident,that she did not report the matter to the police, that the pickets at the time ofthe event "were just coming up toward us.... They hadn't formed up that waytoo much yet, but they were just about got to the door," and that they were notwalking in a circle on the pavement. She described her assailant as "quite shortprobably in the fifties.round shoulders . . . sort of baldy" and wearingglasses, no hat, and a blue suit.According to Aspinall, she saw this man picketing"once or twice" during the same week. In view of Aspinall's uncontradictedtestimony, I find that one morning in April, as Aspinall was about to enter theplant, she was pushed or shoved by an unidentified male picket. It is furtherfound that this incident occurred at about 7 a.m., before any picket line wasformed.8.The alleged threats of Giguere and Korszowy to HarrisThe bill of particulars states:"Continually during themonth[s] of July,August, September, October and November employees were threatened as theywere coming to work at 8 a.m. The exact identity of each and every threat andwho conveyed it is unknown, except to the fact that it was one of the pickets."This does not reveal the nature of the alleged threats, nor does it identify thepickets alleged to have made them.Moreover, it refers to an undisclosed numberof threats on unspecified dates during a period of 5 months. It is found that thisisso general in nature and so lacking in particulars that it fails to constitute avalid response to the Respondent's request for a bill of particulars. It willaccordingly be disregarded.15 In crediting Skerry's version,I do not necessarily find that the police officer heardHarris' remarks addressed to him. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDThe bill of particulars further states: "During the month of March or April,Loretta Giguere and Jenny Korszowy threatened employees as they were comingtowork on or about 8 a.m. in the morning" at the Company's plant.Harris, aformer employee recalled to work at the beginning of the strike, who lived atthe corner of Oxford and Austin Streets, across from the Company's plant, was awitness for the General Counsel. She testified that, "a couple of times" in April,May, and June, Giguere told her that if she (Harris) did not cease working, she(Giguere)was going to "get" Harris, adding: "I'll fix you."Giguere deniedmaking any threats.On cross-examination, Harris testified that she returned towork on the night shift at the behest of a fellow employee without reporting toanyone, that she did not speak to Weinstein that night, and that she again cameto work the following day on the day shift, although "nobody" told her to do so.In my opinion, Harris thereby exhibited a pronounced lack of candor.Accord-ingly, I shall not credit those portions of Harris' testimony which are denied andwhich are not corroborated by objective circumstances or the testimony of othercredible witnesses.lsHarris further testified that in August or September, as she was going into theplant in the morning about 8 a.m., the pickets stopped moving and stood stillleaving "nobody any room to get by," that at this point Harris was kicked on theoutside of the left leg below her knee by a thin woman, about 5 feet 4 inchestall;thatHarris said to her: "You kicked me, you kicked me, you kicked me"or "she hit me"; and that an unidentified person then replied: "Why didn't yougive her more?" or "you ought to give her more."Harris further testified thather leg became red and hurt her, but did not interfere with her work or requiremedical attention; that she did not report the matter to the police; and that shereported the incident to Weinstein, who advised her to "forget it."WallaceLaythe, a supervisor in the Company's employ, was a witness for the GeneralCounsel.According to Laythe, he was holding the door of the plant open onemorning about September 1 as the nonstrikers entered at about 8 a.m., and he sawJenny Korszowy, a striker, partially trip Harris with her right foot as Harris "wasjust stepping into the door entrance," causing Harris to stumble against the door-way.Laythe further testified that, at the time this incident took place, the picketline "had stopped" and Harris had gone "around" it.Korszowy, who was identifiedas having picketed during the strike, did not testify and the Respondent did notexplain its failure to call her to the witness stand.In view of Laythe's credited testimony and the unexplained failure of Korszowyto deny the attack, I find that the incident occurred substantially as related byLaythe, and corroborated by Harris. It is accordingly found that at approxi-mately 8 a.m. on about September 1, striker Korszowy tripped nonstriker HarrisasHarris was about to enter the Company's plant, because Harris wasengaging.in her protected right not to strike, and that this incident occurred on the picketline.Harris also testified that, on either the day of this attack or the previous day,between 1:30 and 2 p.m., she looked out the plant window and saw Korszowydownstairs and that Korszowy looked up at her and said: "I'll get you."AsHarris did not impress me as a credible witness, and as her testimony in this regardwas not corroborated, I will make no finding respecting this alleged incident.Aspinall testified that, in April, May, or June, she would frequently leave workat about 3 p.m. accompanied by Harris, and that on several occasions when theywere leaving the plant, "a couple of men" called them "dried up redheads" andsaid to them: "We'll get you, we'll get you, you wait."Aspinall further testifiedthat she had, on occasion, seen these men picketing in front of the plant.Harriscorroborated Aspinall's testimony with respect to two such incidents, one in Apriland one in July or August. It is accordingly found that, on two occasions, oncein April and again 3 or 4 months later, nonstrikers Aspinall and Harris were threat-ened with bodily harm by unidentified men as they left the Company's planttogether at about 3 p.m. It is further found that these men had, from time to time,joined in picketing the Company's plant.9.The alleged molestation of Skerry's daughterThe bill of particulars states: "During the month of September, four or fivepickets threatened private citizens for entering theWeinstein plant.They also,threatened to wreck cars of people, private citizens, who dared to go into the plant."19Hot Point Co., a Division of the General Electric Company,120 NLRB 1768. See alsoN.L.R.B. v. Gala-Mo Arts, Inc.,232 F. 2d 102, 104-105 (C.A. 8). CENTRAL MASSACHUSETTS JOINT BOARD601Skerry testified that in October her daughter came to see her at the plant, that thedaughter left about 5 minutes later and "went up the hill," that Giguere, Polinski,Al Lynch (a striker), and Mary (otherwise unidentified) motioned to a parkedcar, and that the car "followed" Skerry's daughter "very slowly up the hill." Itisnot clear from Skerry's testimony if the four people named gestured simultane-ously, or whether each of them in turn repeated the same gesture. Skerry'sdaughter did not testify, and the General Counsel did not explain his failure tocall her to the witness stand.In view of the nebulous and incomplete nature of Skerry's testimony, and theunexplained failure of her daughter to testify, I am unwilling to base any findingthat Skerry's daughter was molested upon such a fragmentary record.Accordingly,the Respondent's motion to dismiss this allegation, upon which ruling was reservedat the hearing, is now granted.10.The threats to and assault upon WeinsteinThe bill of particulars states: "In the month[s] of March and September, Mr.CharlesWeinstein and other supervisors were threatened by pickets, including, butnot limited to, Anna Robichaud, Phoebe Polinski, and Loretta Giguere" at theCompany's plant.Weinstein was a witness for the General Counsel.He testifiedregarding numerous insulting and "snide" remarks made to him by various pickets,including reflections upon his race and religion.He further testified that, in mid-June, Damore said to him: "You're a chiseler.You have no right to be in business.We are going to put you out of business."He also testified that in mid-SeptemberGiguere said to him: "You will never operate your plant. You haven't got a chance.We'll see to it that you will be put out of business."Assuming that these remarkswere made, and that employees were present at the time, I consider them merethreats to utilize economic pressure against the company rather than threats ofviolence againstWeinstein's person.Weinstein testified that on September 16 or 17, as he was going through thepicket line,Hutchins said to him: "We are going to get you," and that Hutchinsthen raised his foot and kicked Weinstein.Weinstein further testified that, in mid-June, Robichaud threw beer bottles at his car.Giguere and Coderre denied thatWeinstein was physically touched by any picket.Neither Hutchins nor Robichaudtestified.In view of the unexplained failure of Hutchins and Robichaud to deny Wein-stein's testimony,17 I creditWeinstein's account of these incidents. It is accordinglyfound that, as Weinstein was going through the picket line on September 16 or 17,Hutchins in the presence of other pickets threatened Weinstein with violence andinflicted bodily injury upon him. It is further found that, in mid-June, picketRobichaud threw beer bottles at Weinstein's car, but no finding is made as to wherethis took place, or whether it was witnessed by any other pickets.11.The alleged interference with Skerry's ingressThe bill of particulars states: "During the month of September, pickets who werestrangers to the Weinstein Company forcibly prevented employees going to workat or around 8 a.m." at the Company's plant. Skerry testified that she "got caughtin the picket line" at an unspecified time, and that some unidentified man, not anemployee of the Company, "elbowed" her.Her testimony regarding this allegedincident was so sketchy that no finding will be based thereon.,12.Robichaud's assault upon Kaufman and LaytheThe bill of particulars states: "During the month of May or June, AnnaRobichaud attempted to assault two of the employees driving a truck by throwinga stone at them" at the Company's plant.Kaufman testified that, one morningin June between 10 and 11 a.m., he and another employee loaded the Company'struck at the loading platform, that while they were doing so six or more picketsformed a picket line on Austin Street at the entrance to the alley, and that employeeArthur Laythe drove the truck and Kaufman sat beside him.Kaufman describedwhat happened then as follows: "After considerable trouble," Laythe drove thetruck out of the alley past the picket line.The left window of the cab was rolleddown.As the front of the truck reached a point about 4 feet into Austin Street,and was just turning to the left, Robichaud, one of the pickets who was standing14The mere fact that Hutchins was no longer in the Respondent's employ at the timeof the hearing does not necessarily indicate that he was unavailable as a witness.s.a oy. we yw. v v,w.-^we.s ..v. ......... .................. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the sidewalk to the left of the truck, picked up a stone and threw it throughthe open window of the cab.Kaufman yelled: "Look out."The stone did nothit the occupants of the cab, but cracked the left side of the windshield.Kaufmanfurther testified that he then reported the incident to a police officer seated in apatrol car parked at the corner of Austin and Oxford Streets.Arthur Laythe didnot testify.Wallace Laythe testified that early in May "the pickets . . . refusedto let the truck out," that he walked toward the police officer "at the end of thestreet," and that meanwhile "someone threw a stone at the driver [Arthur Laythe]and his helper [Kaufman]."Wallace Laythe admitted, however, that he had nopersonal knowledge of whether or not anybody threw anything at the truck.Brotherton testified that he was sitting in the patrol car at the corner of Austin andOxford Streets, with his back to the driveway, when Kaufman reported the incidentto him, and that he replied: "Go up and tell Charlie [Weinstein], he knows themall,and let him get a complaint." Brotherton admitted that he did not examinethe truck to ascertain if it had been damaged.Robichaud did not testify.AlthoughKaufman named Giguere and Polinski as having been present on the picket lineduring the stone throwing, Giguere did not mention the incident in her testimony,and Polinski denied that she was present on the picket line from April 12 throughJuly.In the absence of any contravening testimony, I believe that Kaufman relatedthe incident accurately.18It is accordingly found that, one morning in Junebetween 10 and 11 a.m., as the Company's truck was leaving the plant with ArthurLaythe and Kaufman in it, Robichaud threw a stone at it, causing damage to thetruck.It is further found that this assault, which endangered the persons of twoemployees, occurred on the picket line in Giguere's presence, and was motivatedby the fact that Arthur Laythe and Kaufman were exercising their protected rightnot to strike.D.Vile, obscene, and vulgar language1.Contentions of the partiesThe complaint as amended alleges, and the answer denies, that from on or aboutMarch 19 the Respondent restrained and coerced the Company's employees by"uttering and writing vile, vulgar and obscene language addressed to certain of[the Company's] officers, employees and applicants for employment and/or mem-bers of their families, and private citizens,19 in furtherance of said strike." The billof particulars alleges that this was done by Edward Muir every day "from March19 until sometime in August," excluding Saturdays, between 7 a.m. and 4 p.m.;and by Anna Robichaud, Phoebe Polinski, Loretta Giguere, and Aubrey Foley"every day from March 19 through November 23, excluding Saturdays," between7 a.m. and 4 p.m. The bill of particulars also states: "Employee Mildred Gascowore a sign which [contained] language . . . that was vile and obscene."TheGeneral Counsel maintains that vile, vulgar, and obscene language is violative ofthe Act when it is repeated with such frequency and under such circumstancesthat it becomes coercive.Conversely, the Respondent contends that Section 8(c)of the Act bars the use of speech as evidence of a violation of the Act, "no matterhow objectionable [it] may be in terms of profanity, obscenity or even slander."2.FactsThe record is replete with evidence that, throughout the strike, the pickets(especially Polinski, Robichaud, and Giguere) repeatedly called the nonstrikers un-complimentary names, such as "scabs," "bags," "tramps," "dirty rats," "bums,""bastards," "dirty pigs" and "sons-of-bitches."Other more personal epithets wereused on occasion, but with less frequency, such as "dried-up redhead," "Christ-killer," "fucking Jew," "white nigger," "herring choker," and "cockroach."Onepicket, referring to the nonstrikers, asked: "Why don't they crawl in the sewer?";another told a nonstriker that she stank, and never took a bath.A few of the General Counsel's witnesses endeavored to give the impression thatthe nonstrikers endured this barrage of insults in meek and stoic silence.But therecord shows otherwise.Thus, nonstriker Aspinall admitted that "sometimes" shethumbed her nose at the pickets and that she and Harris would answer theirtaunts; and Kaufman admitted that nonstrikers, as they went through the picket'BWhile crediting Kaufman's testimony in other respects, I find it unnecessary to resolvethe conflict as to whether or not Polinski was present on the picket line at the time.19The words "and private citizens" were stricken at the close of the General Counsel'scase-in-chief. CENTRAL MASSACHUSETTS JOINT BOARD603line, "would exchange a word now and then" with the pickets. Brotherton testifiedthat almost every morning during the strike he heard "both sides" indulge inindecent and vile language, such as "dirty scabs" "old whore" or "bag," which attimes constituted a breach of the peace.Polinski,Giguere, and Coderre testifiedthat the nonstrikers frequently called the pickets names, such as "bags," "tramps,""sluts," "big fat slobs," "God-damn whores," "skunks," and "whoremasters."Onenonstriker told a picket: "You stink."It is found that, repeatedly throughout the strike, the pickets addressed vile,obscene, and insulting language to the nonstrikers, and the nonstrikers similarlyaddressed vile, obscene, and insulting remarks to the pickets. I deem it unnecessaryto, and do not, decide which "side" began this verbal exchange.There is also some testimony tending to show that the following occurred:(a)A picket allegedly made "a noise with her mouth" at a nonstriker, turnedaround and lifted her dress, and made a gesture as if to flush a toilet.(b)A picket allegedly told a nonstriker: "When we get back to work, I'm goingto piss right in your eye."(c)Another picket allegedly made a vile and obscene remark in French to afemale nonstriker which in effect accused her of prostitution and sexual perversion.(d)A female nonstriker looking out the plant window was allegedly told by afemale picket that she (the picket) was respectable and not living with a man, likethe nonstriker was.(e)A female nonstriker in the presence of her husband and daughter wasallegedly accused by a picket of having "men coming up there during the day, anddrinking all day," of not being married, and of deceiving her "husband" anddaughter regarding the true identity of her daughter's father.The General Counsel's brief states: "Statements which reflect and impugn onthemorals of employees are considered merely as background since they do nothave the repetitive quality or the intensity to take them out of the protection ofSection 8(c)."Accordingly, no findings will be made regarding these five allegedincidents.The General Counsel produced no evidence that Gasco wore any sign containingvile and obscene language.The Respondent's motion to strike this allegation forlack of proof was granted at the hearing; it need not be further discussed herein.3.Conclusions regarding vile, obscene, and vulgar languageLet us turn now to the wording of the Act, Section 8(b)(1), so far as it ispertinent here,makes it an unfair labor practice for a union or its agents "torestrain or coerce (A) employees in the exercise of the rights guaranteed in Section7."Section 7 reads in pertinent part:Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and . . . to refrainfrom any or all of such activities... .Section 8(c) of the Act provides in pertinent part:The expressing of any views, arguments or opinion, or the disseminationthereof, . . . shall not constitute or be evidence of an unfair labor practiceunder any of the provisions of this Act, if such expression contains no threatof reprisal or force or promise of benefit.Shortly after the above-quoted amendments to the Act became effective, theBoard in two cases determined that "insofar as the abuse of the strikebreakersamounted only to name calling" it did not fall within the purview of Section8(b)(1)(A) of the Act, but was privileged under Section 8(c) of the Act.20 Sofar as I have been able to determine, this principle has never been abandoned bythe Board.21But the General Counsel points to certain language in a recent deci-sion of the United States Supreme Court, as follows:raInternational Longshoremen's and Warehousemen's Union, C.I.O., et at. (Sunset Lineand Twine Company),79 NLRB 1487,1505; andUnited Shoe Workers of America, C.I.O.,et at. (Perry Norvell Company),80 NLRB 225, 242.21 InUnited Mine Workers of America,et at.(West Kentucky Coal Company),92 NLRB916, 949, profane imprecations, appellations, and epithetsaccompanying and forming anintegral part of certain terroristic activitieswere not considered protected by See- 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioners contend that the words used, principally"scab" and variationsthereon,are within a protected terminology.But if a sufficient number yellany word sufficiently loudly showing an intent to ridicule,insult or annoy, nomatter how innocuous the dictionary definition of that word,the effect maycease to be persuasion,and become intimidation and incitement to violence.22After quoting the above,theGeneral Counsel'sbrief continues:"In the lightof this decision the Board is urged to hold that `name calling' is an unfair laborpractice under certain circumstances.The circumstances are such as existed herein,viz. a heated strike situation where the oppressive language was continuous." Insum, the General Counsel asks the Board to abandon its present policy that namecalling is protected under Section 8(c) of the Act,in favor of a new policy thatname calling can constitute a violation of Section 8(b)(1)(A)where it occursunder such circumstances that it becomes intimidatory or coercive.I need not anddo not express any opinion regarding the merits of this contention insofar as it isaddressed to the Board.However, as a Trial Examiner,I am constrained to followthe Board's present policy, unless the United States Supreme Court has held to thecontrary 23And in my opinion the United States Supreme Court decision quotedabove did not necessarily have that effect, for the case arose in an injunctionsituation and the Court was not called upon to interpret the scope of the protectionafforded by Section 8(c)of the Act.In accordance with Board precedent, it istherefore found that the vile, obscene,and insulting remarks made by pickets tononstrikers did not constitute a violation of Section 8(b)(1)(A)of the Act, butwere within the protection of Section 8(c) of the Act.24But even assuming,contrary to the above,that name calling may constitute aviolation of Section 8(b)(1)(A) of the Act where it occurs under such circum-stances that it becomes intimidatory or coercive,these circumstances were absenthere.For here,although the atmosphere was not that of a Sunday-school picnic,the language repeatedly used was mostly familiar picket-line jargon.The namecalling was not shown to have caused any concern,nor did anyone hesitate to enterthe plant because of it.The nonstrikers were not timid individuals;they themselvesindulged in similar name calling of the pickets.There was not here any menaceaccompanying the name calling,nor were the nonstrikers substantially outnumberedby the pickets.Finally, at least one of the nonstrikers thumbed her nose at thepickets, and two nonstrikers carried umbrellas with them,rain or shine,when goingthrough the picket line.I conclude that the name calling here occurred under such,circumstances that it did not reasonably tend to intimidate,coerce, or restrain thenonstrikers at whom it was addressed.E. Interference with ingress and egress1.Contentions of the partiesThe complaint as amended alleges, and the answer denies, that from on or aboutMarch 19 the Respondent restrained and coerced the Company'semployees by"massed picketing at the Worcester plant."The bill of particulars states that thistook place from on or about 8 a.m. through 4 p.m. "each and every day fromMarch 19 through November 23, 1957" at the Company'splant.The GeneralCounsel explained at the hearing that this was not meant to allege that theRespondent restrained or coerced the employees simply by having a large numberof pickets present; rather it was designed to allege such restraint or coercion "byconduct calculated or tending to bar employees'ingress and egress."The Re-tion 8(c).The court,in enforcing the Board's order, stated: "It is true that the callingof names under certain circumstances may not amount to coercion ; but in the degree towhich it was exhibited,here it expressed overwhelming hostility."N.L.R.B. V. UnitedMine Workers of America,District 23, et at.,195 F. 2d 901,962 (C.A. 6), cert.denied344 U.S. 920.22Youngdahl v. Rainfair,Inc.,355 U.S. 131, 138.23 Insurance Agents' International Union, AFL-CIO (The Prudential Insurance Companyof America),119 NLRB 768;Novak Logging Company,119 NLRB 1573;andScherrerand Davisson Logging Company,119 NLRB 1587.24The American Tool Works Company,116 NLRB 1681, cited by the Company, andN.L.R.B. v. Longview Furniture Company,206 F. 2d 274(C.A. 4), cited by the Respond-ent, are not in point.They deal with an employer'sright to refuse reinstatement toemployees who used vile and obscene language to other employees while on strike. Theyare not concerned,as we are here,with the limitation placed by Section 8(c) of the Actupon the Board's power to find a violation of Section 8(b) (1) (A)of the Act. CENTRAL MASSACIIUSETTS JOINT BOARD605spondent in its brief contends that "an average number of from 5 [to] 10 picketscovering a plant with three entrances and exits on two streets does not fulfill anyconception of `mass picketing' based upon numbers.Nor does a picket line of thissize in the face of 20 employees indicate any calculated attempt to bar ingressand egress. . . . the evidence is clear that no employee or prospective employee wasever prevented from going to work."2.Factsa.The Oxford Street entranceKaufman testified that when the pickets near the Oxford Street entrance to theplant kept walking, he "had enough room to go alongside the building into thedoor"; but that "quite often" the pickets "stopped upagainstthe building" thusforcing him to "deviate" through the circle of pickets.He further testified that thepickets "never gave me any physical bodily contact whatsoever." Skerry testifiedthat she "used to have a very hard time getting into the mill" and that at least-twice in September Giguere "would say close in on them as we crossed over, and-the picket line would get smaller, and we would have an awful struggle to get=through; and during the struggle we'd get either kicked or pinched or punched orthis-elbowed into your-anyplace they could get you."Malowany testified thaton September 13 as she sought to enter the plant the pickets "circled us aroundand they tried to pin us near the wall, and I happened to get through."Accordingto Harris, at about 8 a.m. on September 1 "you had to push your way to go by,"and the nonstrikers were forced to go around the picket line rather than through itbecause the pickets stopped moving.Harris further testified that, in August orSeptember,Giguere "kept opening up the [Oxford Street] door [to the plant]and pressing the button to lock the door."Weinstein testified that the lock onOxford Street door has buttons which, if pressed, cause the door to remain locked,and that "repeatedly, one of the pickets.locked this door when nobody was.around."Wallace Laythe testified that in September the pickets walked in singlefile about 2 feet apart, that everymorning inSeptember at about 8 a.m. Damoretold the pickets to close up the picket line, and that the pickets then moved togetherso that they were "shoulder to shoulder, practically touching each other, not quiteenough [room] for anybody to go between."He further testified that when thenonstrikers "started coming in the door .. . then they [the pickets] stopped thecircle and people [the nonstrikers] had to squeeze in between them [the pickets]!and the doorway."Laythe further testified that on one morning late in AugustGiguere "several times" opened the plant door, set the pin, and locked the door,and that the Company then had a locksmith remove the pin so that the door couldonly be locked with a key. Brotherton testified that the pickets walked "aboutone space apart . . . sometimes a little closer," that during the "eight o'clock entryhour . . . they kept moving pretty well" and did not stop and lean against thebuilding.According to Brotherton nobody was blocked from entering the plant;.the pickets "would break and let anybody through.you could walk throughvery easily.there is plenty of room there."Polinski,Giguere, Damore, andCoderre testified that they never saw anyone have any difficulty getting in, thatthe entrancewas not blocked, and that nobodydesiringto enter the plant was.preventedfrom doing so.Giguere denied opening the plant door or adjusting thelock.Damore testified that he had been in the vicinity of the Company's plant onlyabout four or five times in September.He denied that he had ever heard anyonedirect the pickets to close up.b.The alleyThe incident in June when Robichaud threw a stone at the Company's truck hasalready been related.In connection with that event, Kaufman testified that thepickets "refused to move, so the truck could get out ... we kept getting very closeto them, and . . . we just managed to keep edging our way out, . . . and theyjustdispersed enough to give us a little room to get by; but for five, for two orthreeminutes, perhaps five minutes, we didn't move, because the picket line wouldjust absolutely refuse to budge, and we had to stay there. . . . Wally Laythenoticed [that] we were having trouble getting out, and he came down and triedto see that we got through."Kaufman also testified that on other occasions whenhe drove the Company's truck "picket lines formed in front of the driveway toprevent me from going out."Walter Laythe testified that on the morning whena stone was thrown at the Company's truck "the pickets was blocking the entranceand they refused to let the truck out, so the truck was trying to nudge its way out... the truck finally did get out of the alley.... "Weinsteintestifiedthat, late 606DECISIONSOF NATIONALLABOR RELATIONS BOARDinMarch, he got "into the truck, and put it in low gear and proceeded to exitfrom the alley. . . . The pickets held hands across the alley. I put the truck as Isaid in low gear, proceeded slowly to exit until we finally forced our way through."3.Conclusions regarding interference with ingress and egressIt is found that the picketing was frequently conducted in such a way as tocause nonstrikers desiring to enter the plant to "deviate" from their usual route inorder to detour around the pickets.Where, as in the case of Kaufman, no bodilycontact resulted and no attempt was made to prevent entry into the plant, theslight inconvenience resulting is considered insufficient to constitute coerciveconduct.25It is further found that in August Giguere adjusted the pins of the lock on theplant door so as to cause it to remain locked.Her denial of this conduct was notconvincing and is not credited.Undoubtedly, the establishment of a barrier whichwould substantially impede ingress through the door would have been a restraint.But Giguere's adjustment of the door lock does not, in my opinion, reflect adetermination to prevent entrance.Rather it smacks of "picket line horseplay"devoid of sinister purpose.It is deemed too trivial an incident to warrant afinding of violation of Section 8(b)(1)(A) of the Act.26It should be recalled that Wallace Laythe testified that Damore ordered thepickets to close up and that they obeyed.Damore's complete denial of this testi-mony was not entirely convincing. It is found that, on several occasions in Sep-tember,Damore and Giguere directed the pickets to close up and they did so.By closing ranks in front of the Oxford Street entrance, and by obstructing truckscoming out of the alley into Austin Street, the pickets frequently after March 19engaged in conduct calculated or tending to impede and interfere with the non-strikers' ingress to and egress from the Companys plant. It is true, as pointed outby the Respondent, that the General Counsel failed to prove that any employee orapplicant for employment was actually barred from the Companys plant.But theAct does not require that the Respondent's efforts to prevent employees fromentering or leaving the plant be successful.27F.Responsibility of the Respondent1.Contentions of the parties; general principlesThe General Counsel argues that the Respondent "is responsible for all picketline activity" because its "authorization of the picket line and authorization of thepickets'wearing of union arm-bands raises a presumption that the pickets were theagents" of the Respondent ("everyone who wore the arm band must have been anagent of the union") and that in the absence of repudiation of the pickets' conductby the Respondent, "we must conclude that [such conduct was] within the scopeof the agents' authority."The Respondent, on the contrary, contends that it "isnot responsibleper sefor the conduct of members on the picket line."TheGeneral Counsel frankly concedes in his brief that his theory of agency has notbeen adopted by the Board. In a long line of cases, the Board has held thata union is responsible for the conduct of its officers, and of its pickets under thedirection of, or in conformity with a pattern established by, its agents acting withinthe scope of their authority.25But it has never gone so far as to hold a unions United Shoe Workers of America, C.I.O. (Perry Norvell Company),80 NLRB 225,237-238, 242 (incident 1).20United Electrical, Radio and Machine Workers of America, et at. (Ryan ConstructionCorporation),85 NLRB 417, 435.27Local #1150, United Electrical, Radio & Machine Workers of America, et at. (CoryCorporation),84 NLRB 972, 975-976.International Longshoremen'sandWarehousemen's Union, C.I.O. (Sunset Line andTwine Company),79 NLRB 1487, 1507,et seq.; United Shoe Workers of America, C.I.O.(Perry Norvell Company),80 NLRB 225, 243,et seq.; United Furniture Workers ofAmerica, Local 309, CIO (Smith Cabinet Manufacturing Company, Inc.),81 NLRB 886,889-891 ;Local #1150, United Electrical, Radio & Machine Workers of America, et at.(Cory Corporation),84 NLRB 972, 974, 977-978;National Union of MarineCooksandStewards, et at. (Irwin-Lyons Lumber Company),87 NLRB 54, 55-56; andInternationalWoodworkers of America, AFL-CIO, at al. (W. T. Smith Lumber Company),116 NLRB507, 508-509, enfd. 243 F. 2d 745 (C.A. 5). CENTRAL MASSACHUSETTS JOINT BOARD607responsible for all the acts of every picket which were not repudiated.29Accord-ingly, the General Counsel's theory of agency is rejected as too broad.2.Acts of the Respondent's officialsThe Respondent concedes that Damore, Hutchins, Coderre, and Filteau wereitsagents during the strike.Damore was clearly acting within the scope of hisgeneral authority as an officer of the Respondent when he several times in Sep-tember directed the pickets to close ranks. It is therefore found that all theobstructive tactics of the pickets described in section E above were engaged in atthe direction of, or in conformity with a pattern established by, an agent of theRespondent acting within the scope of his authority.And this is true whether ornot the pickets were employees of the Company, for the Respondent welcomedand availed itself of the help voluntarily offered by the employees of another firmon September 13, 16, and 17.Accordingly, the Respondent is responsible therefor.The same is true of Hutchins' threat to and assault upon Weinstein on September16 or 17, described in section C, 10, above, for Hutchins was then in charge ofthe pickets.3.Acts of members of the shop negotiating committeeIn November 1956 Damore, in a discussion with Weinstein, introduced severalemployees, includingMuir and Giguere, as members of the shop negotiatingcommittee, and Giguere attended several negotiating meetings.However, it doesnot appear that any separate local was formed at the Company's plant. It maybe presumed from this introduction that in November 1956 Muir, Giguere, andother employees were invested by the Respondent with a certain amount ofauthority regarding the negotiation of a collective-bargaining contract and thatsuch authority continued to exist throughout the strike.But even assuming thisto be so, it does not of itself show that such authority extended to the conductof the picketing.With respect to Muir, Brotherton testified that when he wasfirst assigned to duty at the Company's plant he asked some unidentified picketswho was in charge, that they replied that Muir was in charge, and that he(Brotherton) then told Muir "what he was allowed to do" and "warned him that[if there was] any breach of the peace that I'd take action."WhateverrelianceBrotherton may have placed on the word of some unidentified pickets, I accord itnegligibleweight.This is especially true when it is recalled that Damore andHutchins were both present at the Company's plant on March 4, the day thestrike began, and that thereforeHutchins(notMuir) was the person in chargeof the picketing from the very beginning. I conclude that the General Counselhas failed to show that the Respondent delegated to Muir any authority regardingconduct of the picketing.30 It is further found that Muir's threat to Kaufman inApril, described in paragraph C, 1, above, was not made under the direction of,or in conformity with a pattern established by, agents of the Respondent actingwithin the scope of their authority. It follows that the Respondent cannot beheld responsible therefor.The authority conferred on Giguere is quite another matter.On cross-examina-tion by the General Counsel, she admitted that she had been in charge of pre-paring a schedule for the pickets. In view of her position on the shop negotiatingcommittee, her authority to make out schedules for the pickets, and the fact thatthe pickets obeyed her when she ordered them to close ranks, it is found that shewas an agent of the Respondent acting within the scope of her authority whenshe, in concert with other pickets, threatened bodily harm to Skerry as Skerrywas entering the plant in September, as more fully described in paragraph C, 4,above; and also when she pinched Skerry's thigh as Skerry entered theplant inSeptember, as described above in paragraph C, 5.The Respondent is accordinglyaccountable therefor.29 SeeDistrict 50, United Mine Workers of America,et at.(Tungsten Mining Corpora-tion), 106 NLRB 903, 907-908, enfd. March 18, 1954 (C.A. 4) ; andUnited Electrical,Radio & Maclaine Workers ofAmerica, Local914 (American Rubber Products Corporation),106 NLRB 1372, footnote 1.3°Kaufman's description of Muir aspresident of the "localchapterof the union" wasadmittedly hearsay and 'is not credited. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Acts of picketsIn two instances,picket Robichaud 31 committed acts of violence on the picketline in the presence of agents of the Respondent.These were her attack uponMalowany on September 13 in Coderre's presence,related in paragraph C, 3,above, and her throwing a stone at Kaufman and Laythe as they rode in the truck,in the presence of Giguere,described in paragraph C, 12, above.In neitherinstance did the Respondent repudiate Robichaud'sconduct;itisaccordinglyresponsible therefor.32And it is no defense that the pickets had been instructedto "conduct a peaceful picket line in furtherance of the ... strike." 33Several incidents were not shown to have occurred in the presence of agents ofthe Respondent.These were:(a)The pinning of Skerry against the wall by a picket as she was enteringthe plant in September,described in paragraph C, 4, above;(b) the threats of Robichaud and Polinski to Malowany in September describedabove in paragraph C, 4;(c)Polinski's pinching of Skerry's thigh as Skerry entered the plant in Septem-ber, related in paragraph C, 5, above;(d) the pushing of Aspinall by a picket as she was entering the plant in April,set forth in paragraph C, 7, above;(e) the tripping of Harris by Korszowy as Harris entered the plant, describedin paragraph C, 8, above;(f) the threats by pickets to Aspinall and Harris as they left the plant together,described above in paragraph C, 8; and(g)Robichaud's throwing of bottles at Weinstein's car, set forth in paragraphC, 10, above.In my opinion,the General Counsel has failed to prove that any of these sevenevents occurred under the direction of, or in conformity with a pattern establishedby, agents of the Respondent acting within the scope of their authority.34Nor wasitshown that these incidents took place under such circumstances that they werelikely to come to the attention of the Respondent'sagents.The Respondent isaccordingly not responsible therefor.5.Acts of unidentified personsItwill be recalled that Skerry was chased and threatened by four unidentifiedwomen as she was about to enter the plant on August 30.(See paragraph C, 4,above.)These women were not connected with the Respondent by any probativeevidence.There is no showing that their activities took place in the course ofpicketingorof any related activity sponsored,supervised,or incited by theRespondent.Accordingly,it is found that the Respondent was not responsible forthe conduct of these four unidentified women.G. The Respondent'saffirmativedefensesThe Respondent,in its answer,alleges that the Company"has engaged in andisnow engaging in certain unfair labor practices.[which]were the subjectof a complaint issued by the General Counsel of the NationalLaborRelationsBoard in CaseNo. 1-CA-2308.... Theseacts and other acts committed [by theCompany]constitute a bar to any relief under the National Labor RelationsBoard."At the beginning of the hearing,on motion of the General Counsel,this defense was stricken.However, the Respondent was advised at the time that31There is no probative or convincing evidence that Robichaud was ever an employee ofthe Company,but this is not material to the issue of the Respondent's responsibility forher acts.There is evidence that Robichaud participated in picketing as early as March 19."Dallas General Drivers,Warehousemen t Helpers,LocalNo.745, AFL-CIO(Asso-ciatedWholesale Grocery of Dallas, Inc.),118 NLRB 1251,1255--1256;District 50,United Mine Workers of America,et at. (Tungsten Mining Corporation),106 NLRB 903,908, enfd.March 18,1954(C.A. 4) ; andUnited Electrical,Radio d Machine Workers ofAmerica,Local 914 (American Rubber Products Corporation),106 NLRB 1372.=Local#1150, United Electrical, Radio d Machine Workers of America,at at. (CoryCorporation),84 NLRB 972, 978 ; andDistrict 50, United Mine Workers of America, or at.(Tungsten Mining Corporation), supra,at footnote 5, enfd.March 18,1954(C.A. 4).a4While the two pinchings of Skerry's thigh were similar,,that administered by Polinskioccurred first in point of time. It cannot therefore be said that Polinski followed anexample set by Giguere.The Respondent accordingly is not responsible for Polinski's -act. CENTRAL MASSACHUSETTS JOINT BOARD609itwould not be precluded from showing provocation.The Respondent apparentlyargues in its brief for a reconsideration of this ruling, relying upon the decisionof the Court of Appeals for the Seventh Circuit in theBanta Towingcase,35whichdecisionwas rendered after the close of the hearing herein.However, I do notread theBanta Towingdecision as overturning the Board's long-standing rule thatthedoctrineof "clean hands" has no application to proceedings before theBoard.36I therefore adhere to my ruling striking this defense.By way of attempting to prove that the Company fostered "a deliberateattemptto provoke difficulties in a peaceful situation," the Respondent introduced evidencetending to show the following:(a) In September Weinstein allegedly struck Korszowy, while the latter waspicketing;(b) in the same month Weinstein allegedly had a wrench in his hand, and hewaved it toward the pickets saying: "I'll let you have it" or "I'll give it to you";(c)between March 19 and April 12 Weinstein allegedly called Polinski a "bigfat ass" who "took twice as much room as anybody else" and threatened to dropa green cup out a window on her head;(d) on October 31 Weinstein allegedly threatened to slap Polinski's face andran toward her with his hand raised;(e) in April Weinstein allegedly importuned Giguere to abandon the strike andreturn to work, and bought her a package of cigarettes and some chewing gum;(f) in July Weinstein allegedly offered to pay Giguere's fare to Canada, andsuggested that she take a trip to Florida or California;(g) in September or October, Skerry allegedly poked Polinski in the arm withan umbrella; and(h) throughout the strike various objects were allegedly thrown out the plantwindow at the pickets, such as water, firecrackers, and a dead bird.Weinstein and other witnesses for the General Counsel deniedmostof theseallegations.Since the close of the hearing herein, the Board has made it abun-dantly clear that a case should not be extended "beyond the single issue presentedby the General Counsel, to wit, whether the Respondents had restrained or coercedemployees in the exercise of their statutory rights," and that "evidence . . . thattheCompany may also have unlawfully interfered with these employee rights[is] irrelevant." 37I therefore deem it unnecessary to resolve these conflicts ortomake any findings regarding alleged provocation.H. ConclusionsIthas been found that, as Weinstein was going through the picket line onSeptember 16 or 17, 1957, he was threatened with bodily harm and kicked byHutchins, an agent of the Respondent acting within the scope of his authority.This occurred in the presence of other pickets, many of whom were strikingemployees of the Company.The striking employees could have reasonably re-garded this assault upon an official of the Company as a reliable warning of whatmight befall them if they abandoned the strike. It may therefore be inferredthat such conduct had the effect of restraining and coercing the strikers "in theirown exercise of the right to continue or discontinue striking as they wished." 38It is further found that since June 1957 the Respondent, through its dulyauthorized agents acting within the scope of their employment, has threatened toinflict and has inflicted bodily injury upon employees of the Company, in further-ance of its strike against the Company, by the threats of Giguere and other picketsto Skerry as Skerry was entering the plant in September, Giguere's pinching ofSkerry on the thigh as Skerry was entering the plant in September, Robichaud's35N.L.R.B. v. National Organization Masters, Mates andPilots ofAmerica, Inc., AFL-C10, et at. (Banta Towing Co., Inc., etat.), 253 F. 2d 66 (C.A. 7).seUnited Furniture Workers of America, Local 309, CIO, et at. (Smith Cabinet Manu-facturing Company, Inc.),81 NLRB 886, 888;Local .f#1150, UnitedElectrical,Radio dMachineWorkers of America,atat.(Cory Corporation),84NLRB 972, 979; andNational Organization Masters,Mates and Pilots of America, Inc., AFL-CIO, et at.(J.W. Banta Towing Company, Inc., et al.),116 NLRB 1787, 1796-1797, enforcementdenied 253 F. 2d 66 (C.A. 7).97Communications Workers of America, AFL-CIO (Ohio ConsolidatedTelephone Com-pany),120 NLRB 684.38N.L.R.B. v. International Woodworkers of America. AFL-CIO, at al. (W. T. SmithLumber Co.),243 F. 2d 745 (C.A. 5) ;,andCommunications Workers of America, AFL-CIO,et al.(Ohio ConsolidatedTelephoneCompany),supra.508889-60-vol. 123- X40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDstriking of Malowany as Malowany was entering the plant on September 13, andRobichaud's throwing a stone at the company truck in June. It is further foundthat these threats and assaults were occasioned by the fact that the employeesagainst whom they were directed were exercising their protected right to refrainfrom striking, and in order to coerce or intimidate them into joining the strike.Ithas also been found that, at the instigation of the Respondent, the picketsfrequently afterMarch 19, 1957, impeded and interfered with the employees'ingress to and egress from the Company's plant.In view of the above, it is found that, since about March 19, 1957, the Re-spondent has restrained and coerced the Company's employees in the exercise ofrights guaranteed in Section 7 of the Act, in violation of Section 8(b) (1) (A)of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Chas.Weinstein Company, Inc., is, and at all material times has been, anemployer within the meaning of Section 2(2) of the Act.2.CentralMassachusetts Joint Board, TextileWorkersUnion of America,AFL-CIO, is, and at all material times has been, a labor organization within themeaning of Section 2(5) of the Act.3.By restraining and coercing the employees of the Company in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(b)(1)(A)of the Act.4.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.5.The General Counsel has failed to prove by a fair preponderance of theevidence that the Respondent violated Section 8(b) (1) (A) of the Act by addressingvile,vulgar, or obscene language to employees, applicants for employment, orofficers of the Company.[Recommendations omitted from publication.]The LifeInsurance Company of VirginiaandInsurance AgentsInternational Union,AFL-CIO, Petitioner.Case No. 5-RC-2403.April 3, 1959DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Sidney Smith, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On September19, 1958, the Board issued a notice advising the parties that it wouldhold oral argument and stating that it would, upon application,permit the filing of briefsamici curiae bylabor organizations repre-senting insurance agents and by associations of insurance companies.Thereafter the Board, by its Executive Secretary, stated that itwould also entertain requests to file briefsamici curiaeon behalf ofindividual insurance companies.On November 6, 1958, the Boardheard oral argument. In addition, the Board granted many requestsfor permission to file briefs.123 NLRB No. 75.